Perkins, J.
This case wgs similar in all material respects to that of the The City of Madison v. Fitch, decided at this term.
It differs in two particulars: 1. The tax was levied on 6,000 barrels of flour which the appellees had manufactured in the city in the usual course of business, on a capital had and held in the city, and employed by them from year to year in the manufacture of flour. The tax was oh the specific article, and not on the capital.- 2. The property was assessed by the assessor in the usual way, and not by the collector.
We think this case falls within the principle of the case of the same appellant against Fitch, and that the property was taxable.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.